DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 7-15, 17-22 have been considered but are moot because the new ground of rejection does not rely on only references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  To address the newly added limitations, the reference Shaver has been added.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 5, 11, 12, 15 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2002/0059642A1 to Russ et al. (“Russ”), U.S. Patent Pub. NO. 2009/0328124 A! to Khouzam et al (“Khouzam”), and U.S Patent Pub. NO. 2002/0209005A1 to Shaver et al. (“Shaver”). 
As to claim 1, Russ teaches a method for intelligently downloading content, comprising: receiving a request for content from a user (¶0048, requesting content or channel change); downloading a low quality version of the requested content from a content server (¶0053, the controller decide to show the H.263 or low bit rate signal); playing the downloaded low quality version of the requested content on a user device (¶0053, the controller decide to show the H.263 or low bit rate signal); downloading a high quality version of the requested content, wherein a resolution of the high quality version is greater than a resolution of the low quality version (¶0053, after the higher quality video signal has finished encoding and started transmitting); (¶0053, gradually the lower quality signal would be removed); and playing the downloaded high quality version of the requested content on the user device, at a point in the requested content where the downloading of the low quality version was discontinued (¶0053, leaving only the high quality signal to be displayed).   Russ does not teach requesting a high quality version of the requested content in response to the playing based on an amount of time the user intends to playback the requested content on the user device based on a calendar for the user, wherein a resolution of the high quality version is greater than a resolution of the low quality version, downloading the high quality version of the requested content in response to the requesting high quality version of the requested content, discontinuing the downloading of the 
Shaver teaches requesting a high quality version of the requested content in response to the playing based on an amount of time the user intends to playback the requested content on the user device based on a calendar for the user, wherein a resolution of the high quality version is greater than a resolution of the low quality version, downloading the high quality version of the requested content in response to the requesting high quality version of the requested content (¶0085m high quality content, ¶0186, based on schedule, calendar). In view of the teachings of Shaver, it would have been obvious before the effective filing date of the invention to modify the teachings of Khouzam and Russ.  The suggestion/motivation would be allow users to experience video in improved quality or higher-definition with better or improved performance.

As to claim 2, Russ, Khouzam and Shaver teaches the method of claim 1, wherein downloading the high quality version of the requested content comprises: beginning downloading the high quality version of the requested content based on a furthest point in the requested content that has been played to the user (¶0053, immediately following the channel change or other request and after the 
As to claim 5, Russ teaches a method for intelligently downloading content, comprising: receiving a user request for content from a user(¶0048, requesting content or channel change); determining a quality of the requested content to download (¶0053, the controller decide to show the H.263 or low bit rate signal);  Atty. Dkt. No. 3634.1010001- 19 - downloading a version of the requested content corresponding to the determined quality from a content server (¶0053, the controller decide to show the H.263 or low bit rate signal); playing the downloaded version of the requested content on a user device (¶0053, the controller decide to show the H.263 or low bit rate signal); downloading a higher quality version of the requested content (¶0053, after the higher quality video signal has finished encoding and started transmitting); Russ does not clearly teach requesting a high quality version of the requested content in response to the playing based on an amount of time the user intends to playback the requested content on the user device based on a calendar for the user, wherein a resolution of the high quality version is greater than a resolution of the low quality version, downloading the high quality version of the requested content in response to the requesting high quality version of the requested content discontinuing playback of the downloaded low quality version of the requested content; and playing the downloaded higher quality version of the requested content on the user device, at a point in the requested content where the playback of the version of the requested content corresponding to the determined quality was discontinued.  Khouzam teaches discontinuing the downloading of the version of the requested content corresponding to the determined quality and playing the downloaded higher quality version of the requested content on the user device, at a point in the requested content where the downloading of the version of the requested content corresponding to the determined quality was discontinued (¶0012, downloading of a low quality stops where the high quality version begins).  In view of the teachings of Russ, it would have been obvious before the effective filing date of the invention to modify the teachings of Khouzam.  The suggestion/motivation would be allowing the method to switch back to the high bit rate version when network conditions improve.
Shaver teaches requesting a high quality version of the requested content in response to the playing based on an amount of time the user intends to playback the requested content on the user device based on a calendar for the user, wherein a resolution of the high quality version is greater than a resolution of the low quality version, downloading the high quality version of the requested content in response to the requesting high quality version of the requested content (¶0085m high quality content, ¶0186, based on schedule, calendar). In view of the teachings of Shaver, it would have been obvious before the effective filing date of the invention to modify the teachings of Khouzam and Russ.  The suggestion/motivation would be allow users to experience video in improved quality or higher-definition with better or improved performance.
As to claim 11, see the rejection of claim 1. 
As to claim 12, see the rejection of claim 2. 
As to claim 15, see the rejection of claim 5. 
As to claim 22, Russ, Khouzam and Shaver teaches the method of claim 5, wherein determining the quality of the requested content to download comprises: determining the quality of the requested content to download in response to performing a seek operation (Khouzam, ¶0033).

Claims 3, 4, 7-8, 13, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ, Khouzam and Shaver and further in view of U.S. Patent No. 9246965 B1 to Stoica et al. (“Stoica”).

As to claim 3 Russ, Khouzam and Shaver teaches the method of claim 1, Russ, Khouzam and Shaver does not teach wherein downloading the low quality version of the requested content comprises: selecting the low quality version to download based on crowdsourced data specifying a lowest quality version of the content that is acceptable given playback capabilities of the user device.  Stoica teaches wherein downloading the low quality version of the requested content comprises: selecting the low quality version to download based on crowdsourced data specifying a lowest quality version of the content that is acceptable given playback capabilities of the user device (Abstract, Col. 8, ll. 16-48, past download performance information collected from a plurality of clients, Col. 9, ll. 1-20, selecting bitrate based on past download performance information collected from a plurality of clients).  In view of the teachings of Stoica, it would have been obvious before the effective filing date of the invention to modify the teachings of Russ, Khouzam and Shaver.  The suggestion/motivation would be a demand for content increases, to efficiently distribute content and with high quality.
As to claim 4, Russ, Khouzam, Shaver and Stoica teaches the method of claim 3, wherein downloading the high quality version of the requested content comprises: selecting the high quality version to download based on crowdsourced data specifying a highest quality version of the content that is useful given playback capabilities of the user device (Stoica, Abstract, Col. 8, ll. 16-48, past download performance information collected from a plurality of clients, Col. 9, ll. 1-20, selecting bitrate based on past download performance information collected from a plurality of clients).  


As to claim 7, Russ, Khouzam and Shaver teaches the method of claim 5, Russ, Khouzam and Shaver does not teach wherein determining the quality of the requested content to download comprises: determining the quality of the requested content to download based on an amount of time the user has to download the content.  Stoica teaches wherein determining the quality of the requested content to download comprises: determining the quality of the requested content to download based on an amount of time a user has to download the content on the user device0 (Stoica, Fig. 2, Col. 3, ll. 20-42, amount of time client spends or has to buffer and receive content).  In view of the teachings of Stoica, it would have been obvious before the effective filing date of the invention to modify the teachings of Russ, Khouzam and Shaver.  The suggestion/motivation would be a demand for content increases, to efficiently distribute content and with high quality.
As to claim 8, Russ, Khouzam and Shaver teaches the method of claim 5, further comprising: Russ, Khouzam and Shaver does not teach reducing the quality of the requested content to download based on characteristics of a network connection of the user device.  Stoica teaches reducing the quality of the requested content to download based on characteristics of a network connection of the user device (Stoica, Fig. 2, Col. 3, ll. 20-42, amount of time client spends buffering and maximum bandwidth available for the client).  In view of the teachings of Stoica, it would have been obvious before the effective filing date of the invention to modify the teachings of Russ, Khouzam and Shaver.  The suggestion/motivation would be a demand for content increases, to efficiently distribute content and with high quality.  
As to claim 13, see the rejection of claim 3. 
As to claim 14, see the rejection of claim 4. 
As to claim 17, see the rejection of claim 7. 
As to claim 18, see the rejection of claim 8. 

Claims 9, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ and further in view of U.S. Patent No. 9246965 B1 to Stoica et al. (“Stoica”), U.S. Patent Pub NO. 2013/0263179 A1 to Dow et al (“Dow”),  and U.S Patent Pub. NO. 2002/0209005A1 to Shaver et al. (“Shaver”).
As to claim 9, Russ teaches a method in a user device for intelligently downloading content, comprising: receiving a request for content from a user (¶0048, requesting content or channel change); Russ does not teach determining an IP address of an available wireless connection; accessing a crowdsource server to select a quality version among a plurality of quality versions of the requested content to download based on the determined IP address, and an amount of time the user intends to playback the requested content on the user device based on a calendar for the user, wherein the selected quality version has been reported to the crowdsource server as having been successfully downloaded using the IP address; downloading the selected quality version of the requested content;  and to select a quality version among a plurality of quality versions and Atty. Dkt. No. 3634.1010001- 20 -playing the selected quality version of the downloaded content on the user device.  Stoica teaches determining an IP address of an available wireless connection  (Fig. 4, Col. 4, ll. 9-24); accessing a crowdsource server to download based on the determined IP address, wherein the selected quality version has been reported to the crowdsource server as having been successfully downloaded using the IP address(Abstract, Col. 8, ll. 16-48, past download performance information collected from a plurality of clients, Col. 9, ll. 1-20, selecting bitrate based on past download performance information collected from a plurality of clients); (Col. 8, ll. 16-48).  In view of the teachings of Stoica, it would have been obvious before the effective filing date of the invention to modify the teachings of Russ.  The suggestion/motivation would be a demand for content increases, to efficiently distribute content and with high quality. 
Dow teaches to select a quality version among a plurality of quality versions and Atty. Dkt. No. 3634.1010001- 20 -playing the selected quality version of the downloaded content on the user device (¶0157, the user is able to select which version, high , medium or low they would like transmitted to their device). In view of the teachings of Dow, it would have been obvious before the effective filing date of the invention to modify the teachings of Russ and Stoica.  The suggestion/motivation would allow for by minimizing the time to transmit content, the interruption to the user is also minimized.

Shaver teaches an amount of time the user intends to playback the requested content on the user device based on a calendar for the user  (¶0085, high quality content, ¶0186, based on schedule, calendar). In view of the teachings of Shaver, it would have been obvious before the effective filing date of the invention to modify the teachings of Russ, Stoica and Dow.  The suggestion/motivation would be allow users to experience video in improved quality or higher-definition with better or improved performance.

As to claim 10, Russ, Stoica, Dow and Shaver teaches the method of claim 9, further comprising: providing information to the crowdsource server indicating the success or failure of the downloading, wherein the crowdsource server uses the information to update future identifications of which quality version of the requested content to download when using the IP address (Col. 8, ll. 24-48, evaluating the performance history with statistical information from a wide variety of clients including clients with multiple services and can use the collected information aid in decision making).  
As to claim 19, see the rejection of claim 9. 
As to claim 20, see the rejection of claim 10. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Russ, Khouzam and Shaver and further in view of U.S. Patent Pub NO. 2016/0381421 A1 to Inayatullah et al (“Inayatullah”).
As to claim 21, Russ, Khouzam and Shaver teaches the method of claim 1, wherein downloading the high quality version of the requested content comprises: downloading the high quality version (Khouzam, ¶0011),  Russ and Khouzam does not teach wherein downloading the high quality version of the requested content comprises: downloading the high quality version of the requested content based on a calendar or a location of the user. Inayatullah teaches the high quality version of the requested content based on a calendar or a location of the user (¶0030, based on a particular location, high quality content is delivered to user).  In view of the teachings of Inayatullah, it would have been obvious before the effective filing date of the invention to modify the teachings of Russ and Stoica.  The suggestion/motivation would allow for digital content for delivery of video, particularly to techniques for receiving digital content according to user-defined preferences.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTEN A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421